EXHIBIT 10.31

 

AMENDMENT NO. 2 TO

AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP OF

STAR GAS PARTNERS, L.P.

 

THIS AMENDMENT NO. 2, dated as of July 25, 2003 (the “Amendment”), to the
Amended and Restated Agreement of Limited Partnership of Star Gas Partners, L.P.
(the “Partnership”), dated as of March 26, 1999 (the “Partnership Agreement”),
is entered into by and among STAR GAS LLC, a Delaware limited liability company,
as the Partnership’s general partner (the “General Partner”), and those persons
who are or become partners in the Partnership or parties hereto as provided
herein. Capitalized terms used herein and not otherwise defined have the
meanings ascribed thereto in the Partnership Agreement. In consideration of the
covenants, conditions and agreements contained herein, the parties hereto hereby
agree as follows:

 

R E C I T A L S :

 

WHEREAS, the Partnership Agreement currently authorizes the Partnership to issue
up to 2,500,000 Parity Units (the “Parity Unit Basket”) without the prior
approval of holders of Outstanding Common Units (excluding Common Units held by
the General Partner and its Affiliates) for the purposes expressly set forth in
the Partnership Agreement; and

 

WHEREAS, the Partnership has issued substantially all of the Units under the
Parity Unit Basket; and

 

WHEREAS, the Partnership Agreement currently authorizes the Partnership to issue
an unlimited number of Parity Units (the “Debt Basket”) prior to the end of the
Subordination Period without the approval of the Unitholders if the use of
proceeds therefrom is exclusively to repay up to $20 million of indebtedness of
the Partnership or the Operating Partnership; and

 

WHEREAS, the Partnership Agreement currently authorizes the Partnership to issue
an unlimited number of Parity Units (the “Capital Improvements Basket”) prior to
the end of the Subordination Period without the approval of the Unitholders to
fund Capital Improvements; provided, that certain accretion tests are met; and

 

WHEREAS, due to the substantial increase in operations since the establishment
of the Parity Unit Basket, Debt Basket and the Capital Improvements Basket and
the concomitant need for a more flexible capital structure and ability to
consummate advantageous transactions without the expense or delay of first
seeking Unitholder approval, the General Partner believes it is in the best
interests of the Partnership to amend the Partnership Agreement to provide for:
(A) an increase in the Parity Unit Basket by 3,000,000 Parity Units, (B)
amending the Debt Basket to permit the issuance of an unlimited number of Parity
Units without Unitholder approval with the proceeds therefrom to be used to
repay long-term indebtedness of the Partnership and its direct and indirect
subsidiaries, (C) the issuance by the Partnership of an unlimited number of
Parity Units prior to the end of the Subordination Period without Unitholder



--------------------------------------------------------------------------------

approval with the proceeds therefrom to be used to acquire capital with the
approval of the Independent Directors; and

 

WHEREAS, the Limited Partners at a duly called special meeting held on July 25,
2003 at which a quorum was present have, by the affirmative vote of a Unit
Majority (the Partnership having received an opinion of counsel as required by
Section 15.3(d)), approved such amendments to the Partnership Agreement;

 

NOW, THEREFORE, the Partnership Agreement is hereby amended as follows:

 

1. Section 4.5(a) of the Partnership Agreement is amended in its entirety so
that the same shall hereafter read as follows:

 

“(a) During the Subordination Period, the Partnership shall not issue an
aggregate of more than 5,500,000 additional Parity Units without the prior
approval of holders of at least a majority of the Outstanding Common Units
(excluding Common Units held by the General Partner and its Affiliates). In
applying this limitation, there shall be excluded Common Units issued (i) in the
Equity Offering, (ii) in accordance with Section 4.5(b) and 4.5(c) and (iii) in
connection with the issuance of Senior Subordinated Units or Class B Common
Units pursuant to Section 4.6.”

 

2. Section 4.5(c) of the Partnership Agreement is amended in its entirety so
that the same shall hereafter read as follows:

 

“(c) The Partnership may also issue an unlimited number of Parity Units prior to
the end of the Subordination Period without the approval of the Unitholders if
the use of proceeds from such issuances is exclusively to (i) repay long term
indebtedness (including current portion) of the Partnership or the Operating
Partnership or any of their Subsidiaries; or (ii) acquire capital assets, in a
transaction that is approved by a majority of the Independent Directors (defined
below) of the Board of Directors of the General Partner. For the purpose of this
paragraph, “Independent Director” shall mean a person who would qualify to serve
on the Audit Committee of the General Partner in accordance with the provisions
of the Partnership Agreement.

 

3. The Partnership Agreement, as amended hereby, remains in full force and
effect.

 

4. This Amendment shall be construed in accordance with and governed by the laws
of the State of Delaware, without regard to the principles of conflicts of laws.

 

[The signatures hereto are set forth on the following page.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

GENERAL PARTNER:

 

STAR GAS LLC

By:

 

/s/    AMI ANTHONY TRAUBER        

--------------------------------------------------------------------------------

Name:

  Ami Anthony Trauber

Title:

  Chief Financial Officer

LIMITED PARTNERS:

 

All Limited Partners now and hereafter admitted as limited partners of the
Partnership, pursuant to the Powers of Attorney now and hereafter executed in
favor of, and granted and delivered to, the General Partner.

By:

 

STAR GAS LLC

General Partner, as attorney-in-fact for all Limited Partners pursuant to the
Powers of Attorney granted pursuant to Section 1.4 of the Partnership Agreement.

By:

 

/s/    AMI ANTHONY TRAUBER        

--------------------------------------------------------------------------------

Name:

  Ami Anthony Trauber

Title:

  Chief Financial Officer

 

3